DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Claims 5 and 13 are objected to because of the following informalities:  line 1 of the respective claims contains the language “the dilution process” which appears to be a misspelling of “the dilation process” of respective claims 1 and 9. In the interest of furthering the prosecution of the present application, the term “dilution” will be interpreted as “dilation”.  Appropriate correction is required.
Claims 1, 9, and 17 are objected to because of the following informalities:  Claim 1 contains the limitation “calculating a first bitmap….blocks of pixel positions determining the extent of change…”, that appears to be intended to read “blocks of pixel positions by determining the extent of change…” because the “determining” limitation appears to be written as defining how the first bitmap is determined for each DCT of the claim (see lines 3-5 of Claim 1). Furthermore, each of claims 9 and 17 have the same respective issue outlined above for claim 1. In the interest of furthering the prosecution of the present application, the respective claim limitation for each of claims 1, 9, and 17 will be interpreted as “blocks of pixel positions by determining the extent of change”.  Appropriate correction is required.
Additionally, corresponding dependent claims 2-8 and 10-16 are objected to for at least the above outlined reasonings of the independent claims from which they depend.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Each of Claims 4, 8, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of respective Claims 4 and 12 recites the limitation "a first predefined threshold" in both line 3 (first instance of phrase) and line 5 (second instance of phrase). It is indefinite whether the respective first and second instances of “a first predefined threshold” are separate entities or whether the second instance is intended to be referring to the first instance of said phrase. In the interest of furthering the prosecution of the present application: The second instance of the phrase “a first predefined threshold” will be interpreted as “the first predefined threshold”, hence referencing the first instance of said phrase. Appropriate correction is required. 
Each of Claims 8 and 16 recite the limitation "the respective left bottom (LB) and right top (RT)" in lines 2-3 of said claims.  There is insufficient antecedent basis for this limitation in the claim. In the interest of furthering the prosecution of the present application, the limitations will be interpreted as reading “a respective left bottom (LB) and right top (RT)”. Appropriate correction is required.

			Allowable Subject Matter
Claims 1-17 of the present application contain allowable subject matter and would be in condition for allowance if written to overcome or successfully traversed the respective claim objections and 35 USC 112 rejections of claims 1, 4-5, 9, 12-13, and 17.
The following is a statement of reasons for the indication of allowable subject matter:  Each of independent claims 1, 9, and 17 provide a set of claim limitations drawn to determining bitmaps of NxN DCT blocks of a video image using a threshold process, combining bitmaps of said video image using a logical “OR”, morphological processing of said combined bitmaps, and BLOB processing of said combined bitmap data.  The currently presented set of claims limitations have not been disclosed or made obvious by the known prior art, cited prior art or reasonable combinations thereof. For at least this reasoning the currently presented claim limitations of independent claims 1, 9, 17, and their respective dependent claims contain allowable subject matter. An analysis of the closest known prior art is provided below.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Z. Yang (“An Enhanced Three-Frame-Differencing Approach for Vehicle Detection Under Challenging Environmental Conditions”) has disclosed (pages 52-64 Figure 3-4 and Figure 3-5) a process for detection of moving objects based on a bitmap processing of sequences of video image data. The process including a inter-frame differencing with at least a present and past video frame (Figure 3-4 and Figure 3-5), a thresholding of the difference to produce a bitmap, an erosion and dilation process to remove small noise regions from the bitmap, and a vehicle object detection process is performed based on the identified movement region of the bitmap processed by the method of Figures 3-4 and Figure 3-5. The process of Yang does not operate on blocks of DCT coefficients as required by the presented claim limitations.
Lan et al (“Vehicle speed measurement based on gray constraint optical flow algorithm”) has disclosed (Fig 1 page 290 and section 2 page 290-292) the measurement of a vehicle speed by a determination of an object in sequences of video image frames. The process of Lan including a “three- frame-differencing” technique similar to the “Z. Yang” reference (see section 2.1.2 Page 290 and Fig 1 of Lan). The process including differencing a sequence of frames including a current frame “m” and at least one prior frame “m-1”, wherein the difference images created by differencing at least m (current) and “m-1” (past) frames are then compared to a threshold (Equations 4 and 5 – RHC page 290) to generate a pair bitmap image. The generated bitmap image data is then “AND” logical operation and dilated prior to performing an OR operation between generated bitmap image data (equations 7 and 8 – RHC page 290). The process of LAN does not disclose performing the dilation after the “OR” of a pair of bitmap image data, the determination of a “BLOB”, or the use of DCT coefficient blocks as required by the present set of claim limitations of the present application.
Staranowicz et al (US 2020/0160495) has disclosed a method of detecting occlusions in video image data (abstract). The method including the generation of a plurality of binary masks “occlusion mask” for each frame in a sequence of video frame, the combination of a plurality of said occlusion masks to generate a combined occlusion mask, and the dilation/erosion of said masks prior to generating the combined occlusion mask (Fig 2D, para 0052, 0054, 0065, 0067-0068, 0072-0073). The process of Staranowicz does not further disclose or suggest the analysis of DCT blocks, the dilation after combination of masks, or the BLOB analysis of the combined and eroded mask data.
Socek et al (US 2015/00334398) has disclosed a foreground object based content adaptive video coding method, wherein DCT blocks are differenced and thresholded to determine regions of activity (Fig 2, para 0046-0048 and 0058-0059). The process further including the combination of segmentation masks to determine a threshold of the background from the foreground image data (para 0164-0165, 0168), and the morphological (both erosion and dilation) of the mask data to connect and remove pixel data from the segmentation mask (para 0095, 0098-0101).
Wu et al (US 2015/0139484) has disclosed a video object motion detection algorithm based in a binary mask corresponding to the video object in each of the plurality of frames of video image data. Wu disclosed (para 0095, 0096, 0099-0102) a process of generating a mask in each frame of video image data and combining two binary masks of the identified foreground/moving object using a logical OR operation (para 0101), wherein said combined masks are a moving object mask and a foreground mask for each frame, an erosion/dilation morphological filtering (para 0100) is performed on the non-combined mask data. The process of Wu does not threshold the DCT block data, utilize DCT block data as binary masks, or perform dilation/erosion type morphological operations on the combined mask data.
Huang et al (US 2011/0268320) has disclosed a method of object BLOB analysis in video image data based on binary masks corresponding to a likely moving object region that have been morphologically filtered by an erosion/dilation process (Fig 1, para 0009, 0029, 0041). The BLOB determination and analysis process of Huang does not further disclose the DCT block based analysis and mask combination process of the currently presented claim limitations of the present application.
Rossato et al (US 2009/0154807) has disclosed a method of detecting and segmenting foreground objects from video image data. The process of Rossato including the determination of multiple masks for each image data and the logical OR combination of said masks to generate a final mask for each image data of the sequence of image data  (abstract, para 0052, 00104-0108, 0124-0125). The process further including the dilation/erosion morphological filtering of the combined “completed foreground binary mask” (para 0137-0148). The process of Rossato does not further disclose DCT block based analysis and mask combination process of the currently presented claim limitations of the present application.
Velarde et al (US 2010/0265344) has disclosed a method of motion detection in DCT blocks of video image data (para 0038, 0059, 0078). The process of Velarde including thresholding the DCT blocks of the video image data to identify blocks belonging to fast motion or scene change.
Oya et al (US 2004/0227817) has disclosed a method of motion detection in DCT blocks of video image data (para 0003, 0006, 0075, and 0081). The process of Oya including applying a threshold to the DCT blocks to determine blocks of the video image data pertaining to a motion object.
El-Maleh et al (US 2012/0213409, as cited by WIPO in the search and written opinion provided by Applicant) has disclosed a DCT based decompress of video image data (para 0006-0009). The process including the identification and processing of ROI (0058-0060) detected within said video image data. The detection of a ROI based on the mask determination using a color tone thresholding of the image data (para 0080-0085) such that a map/mask is generated for a respective image of the video data, and followed by a morphological closing process to filter the respective masks (para 0085). The combination of mask data between at least some of the image data (para 0078-0079) has been disclosed such that based on thresholds and decisions including edge information and shape constraints respective masks/maps are selectively combined. The process of El-Maleh does not disclose the “OR” combination of bitmap data, the dilation filtering of a combined bitmap data, or the BLOB analysis of the combined and dilated bitmap data as required by the limitations of the independent claims of the present application.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                                                                                                                                                                                                                                



/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666